Mr. Presiding Justice Waterman delivered the opinion of the Court. We think it clearly appears that the removal of this floor would not leave the building in as good a condition as it was before it was constructed. The preponderance of the evidence is to that effect. A substantial cutting into the brick supporting walls of the building was made by appellants, and while it may be the case that the wall would be and is amply strong in the absence of the brick removed by appellants, we do not think that as to a material interference with supporting walls the court.is bound to consider nicely as to whether the walls are not yet “ as strong as ever,” or as good as if a portion of them had not been cut away. It has not been made to appear that appellants had any right to, as they did, without the knowledge of the owner of the building, construct this additional floor. For these reasons and upon the authority of Ogden v. Stock, 34 Ill. 522; Spring v. Barbe, 43 Ill. App. 585; Taylor on Landlord and Tenant, Sec. 547, and Leman v. Best, 30 Ill. App. 323, the decree of the Circuit Court is affirmed.